Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-9 are drawn to a computer program product for returning a combined quote from first and second partner provider, classified in CPC class G06Q, subclass 30/0611.
II.	Claims 10-17 are drawn to a system and method for automatically receiving a quote request from a party for connectivity services and automatically determining what geographic portion of the connectivity services a service provider for a quoting node can provide, classified in CPC class H04L, subclass 41/5029.

3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as returning a combined quote from the first and second partner providers to the service provider. Subcombination II has a separate utility such as automatically receiving a quote request from a party for connectivity services and automatically determining what geographic portion of the connectivity services a service provider at least one computer readable medium having instructions stored therein to cause a system, in response to execution of the instructions by at least one processor of the system, to: receive a request for a quote for connectivity services; and in response to receipt of the request, facilitate automatic quoting for the connectivity services; wherein to facilitate includes to: determine what portion of the connectivity services a service provider can provide and at what price; request from a first partner provider, chosen by the service provider and capable of interconnecting with the service provider, a first quote for a first remainder of the connectivity services that are not part of the portion that the service provider can provide; request from a second partner provider, chosen by the first partner provider and capable of interconnecting with the first partner provider, a second quote for a second remainder of the connectivity services that are not part of the first remainder of the connectivity services; return a combined quote from the first and second partner providers to the service provider; and combine the quote from the service provider and the combined quote to produce a total quote for the connectivity services and communicate the combined quote to a party requesting the quote for connectivity services, whereas subcombination II does not. Subcombination II recites a quoting node configured to automatically receive a quote request from a party for connectivity services and automatically determine what geographic portion of the connectivity services a service provider for this quoting node can provide; a second quoting node configured to automatically receive a request, automatically sent from the quoting node if the service provider cannot provide connectivity services for all of the connectivity services requested, for a quote from a first partner provider for a remaining geographic portion of the connectivity services that are not provided by the service provider; a third quoting node configured to automatically receive a request, automatically sent from the second quoting node if the first partner provider cannot provide connectivity services for all of the remaining connectivity services requested, for a quote from a second partner provider for a second remaining geographic portion of the connectivity services that are not provided by the service provider or the first partner provider; and wherein the second quoting node is configured to automatically send a combined quote for connectivity services for the remaining geographic portion to the quoting node when the first partner provider or the first and second partner providers combined can provide the all of the remaining connectivity services that the service provider cannot provide; and wherein the quoting node automatically returns an overall quote to the party for connectivity services when all of the connectivity services requested by the party can be provided, whereas subcombination I does not. Subcombination I entails details regarding determining what portion of the connectivity services a service provider can provide and at what price; requesting from a first partner provider, chosen by the service provider and capable of interconnecting with the service provider, a first quote for a first remainder of the connectivity services that are not part of the portion that the service provider can provide; request from a second partner provider, chosen by the first partner provider and capable of interconnecting with the first partner provider, a second quote for a second remainder of the connectivity services that are not part of the first remainder of the connectivity services; return a combined quote from the first and second partner providers to the service provider; and combine the quote from the service provider and the combined quote to produce a total quote for the connectivity services and communicate the combined quote to a party requesting the quote for connectivity services, where subcombination II entails details regarding a quoting node configured to automatically receive a quote request from a party for connectivity services and automatically determine what geographic portion of the connectivity services a service provider for this quoting node can provide; a second quoting node configured to automatically receive a request, automatically sent from the quoting node if the service provider cannot provide connectivity services for all of the connectivity services requested, for a quote from a first partner provider for a remaining geographic portion of the connectivity services that are not provided by the service provider; a third quoting node configured to automatically receive a request, automatically sent from the second quoting node if the first partner provider cannot provide connectivity services for all of the remaining connectivity services requested, for a quote 
The specification describes various embodiments of different systems. For example, paragraph 0006, describes “Some embodiments relate generally to automated pricing and quoting of connectivity services (internet services, data transmission and/or private, enterprise services) where the pricing and quoting is for physically distributed portions of connectivity services, whether through providers of connectivity services or virtual providers of connectivity services or both. The pricing and quoting may be based on, for example, price and/or speed of distributed portions of the connectivity services. The pricing and quoting for physically distributed portions of the connectivity services may be achieved via interconnecting (chaining together) multiple connections or segments from different providers, which may include virtual providers, in order to obtain pricing and quoting for end-to-end connectivity services. Virtual providers may be service providers that do not own network assets but buy, modify, price and sell services to customers following a hierarchical relationship.” This implementation reflects the limitations of subcombination I. Paragraph 0019, describes “The description may use the phrases “in an embodiment,” “in embodiments,” “in some embodiments,” and/or “in various embodiments,” which may each refer to one or more of the same or different embodiments. Furthermore, the terms “comprising,” “including,” “having,” and the like, as used with respect to embodiments of the 
The specification discloses several embodiments describing different processes. The appearances of the phrases "various embodiment,” “in some embodiments,” “certain embodiments” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s): receive a request for a quote for connectivity services; and in response to receipt of the request, facilitate automatic quoting for the connectivity services; wherein to facilitate includes to: determine what portion of the connectivity services a service provider can provide and at what price; request from a first partner provider, chosen by the service provider and capable of interconnecting with the service provider, a first quote for a first remainder of the connectivity services that are not part of the portion that the service provider can provide; request from a second partner provider, chosen by the first partner provider and capable of interconnecting with the first partner provider, a second quote for a second remainder of the connectivity services that are not part of the first remainder of the connectivity services; return a combined quote from the first and second partner providers to the service provider; and combine the quote from the service provider and the combined quote to produce a total quote for the connectivity services and communicate the combined quote to a party requesting the quote for connectivity services.
wherein the service provider, the first partner provider, the second partner provider and the third partner provider each provide connectivity services over geographically distinct areas.
Invention II includes at least the following distinct feature(s): a quoting node configured to automatically receive a quote request from a party for connectivity services and automatically determine what geographic portion of the connectivity services a service provider for this quoting node can provide; a second quoting node configured to automatically receive a request, 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683